Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 1 of 17 Page ID #:3194




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




         STILETTO TELEVISION,                 CV 18-3911 DSF (PLAx)
         INC.,
                Plaintiff,                    Order GRANTING
                                              Defendant’s Motion for
                        v.                    Summary Judgment (Dkt. 53)

         HASTINGS, CLAYTON &
         TUCKER, INCORPORATED, et
         al.,
               Defendants.



        Defendant Hastings, Clayton & Tucker, Incorporated dba
     Stiletto Entertainment (HCT) moves for summary judgment as to
     Plaintiff Stiletto Television, Inc.’s (STV) 1 sole claim for
     declaratory relief concerning ownership of the copyright interest
     in Barry Manilow: Music and Passion: Live from Las Vegas (Music
     and Passion: Live), and Songs from the Seventies (the Works). For
     the reasons stated below, the motion is GRANTED. 2


     1The parties use confusingly similar names. The Court refers to Defendant
     as HCT and Plaintiff as STV.
     2 HCT also seeks a declaration that it is the proper copyright holder of the
     disputed works and an order invalidating STV’s copyright registration in the
     disputed works. HCT cites no authority that filing a motion in the district
     court is the proper procedure to obtain this requested relief, and it does not
     identify or apply the legal standard applicable to such relief. See Kam–Ko
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 2 of 17 Page ID #:3195




                             I.   Undisputed Facts

       Plaintiff STV is a California corporation formed in 2004 by
     Garry Kief, Mark Grove, and Troy Queen. Dkt. 62, Stiletto
     Television Inc.’s Statement of Genuine Issues of Material Fact
     (SGIMF), ¶ 16. 3 Defendant HCT was founded and managed by
     Kief. Id. ¶ 14.

        In 2004, Barry Manilow began headlining a Las Vegas concert
     residency entitled, “Barry Manilow: Music and Passion” (Music
     and Passion). Id. ¶¶ 1-7. Manilow created Music and Passion in
     full. Id. ¶ 8. Manilow selected the playlist for the show, the
     staging, and the performance. Id. ¶ 9. Music and Passion: Live, a
     concert video, consisted of the filmed 100th and 101st
     performances of Music and Passion. Id. ¶ 37. No material
     changes to the concert Music and Passion were made for the
     filmed version. Id. ¶ 39. David Mallet directed the cameras,
     lighting, and stage placement for Music and Passion: Live. Id. ¶
     40. He ran production during filming and was a producer. Id. ¶
     43. Paul Morphos was also a producer of Music and Passion: Live,
     and oversaw preproduction and physical production, including
     grips and lighting. Id. ¶¶ 44, 45. 4 Following production, Mallet


     Bio–Pharm Trading Co. v. Mayne Pharma (USA) Inc., 560 F.3d 935, 943 (9th
     Cir. 2009) (recognizing that “a party may not make a motion for declaratory
     relief, but rather, the party must bring an action for a declaratory
     judgment.”). HCT’s request is denied.
     3Where the Court relied on evidence that was the subject of an objection,
     that objection was overruled.
     4STV states that Queen made the decision if there were disputes between
     Morphos and Queen, but the evidence cited does not support this contention.
     SGIMF ¶45 (citing Queen Decl. ¶¶32-33 (does not state Queen made
     decisions or resolved disputes); Morphos Dep. Tr. at 25:25-28:6 (does not
     support this contention and also states Morphos was hired and paid as lead
     producer at 28:13-18); Grove Dep. Tr. at 84:18-85:9 (states that Queen was


                                           2
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 3 of 17 Page ID #:3196




     edited the video with individuals from an affiliated entity, Serpent
     Productions, Ltd. Id. ¶¶ 35, 47. After the “fine cut” of the video
     was created, postproduction editing moved to Burbank, California
     and a third-party vendor assisted in finalizing the sound mixing
     and syncing of the video. Id. ¶ 49.

        Ultimately, three versions of Music and Passion: Live were
     created: a DVD version, an abridged version of the DVD version
     that appeared on PBS, and another abridged version that was sold
     internationally. Id. ¶ 50. Queen negotiated contracts with third-
     parties related to the filming of Music and Passion: Live. Id. ¶ 69.
     STV did not enter into a work made for hire agreement with
     Manilow for the work on Music and Passion: Live. Id. ¶ 55.

        In 2016, HCT registered the copyright in Music and Passion:
     Live. Id. ¶ 51. This was the first registration of this work. Id. In
     2019, Manilow, Morphos, and Mallet assigned their copyright
     ownership rights of Music and Passion: Live, if any, to HCT.
     SGIMF ¶¶ 52, 107 (citing Manilow Decl. ¶ 6, Ex. A (Manilow
     Assignment Music and Passion: Live) Kief Decl. ¶ 14 (Morphos
     Assignment Music and Passion: Live); Kief Decl. ¶ 22, Ex. C
     (Mallet Assignment Music and Passion: Live). 5

       Songs from the Seventies was a film shoot of songs performed by
     Manilow in front of a limited audience. SGIMF ¶¶ 91, 95. Unlike


     always with Morphos and involved in the budget and figuring out costs);
     Queen Exs. 17-24 (even if admissible, do not support this contention)).
     5 In its Opposition, STV’s then counsel Maxim Price declared: “Though it is
     not likely, Plaintiff may request additional briefing in the form of a Surreply
     if relevant discovery is adduced during the remaining two depositions . . . of
     Garry and Rob Kief.” Price Decl. ¶ 2. This statement obviously does not
     comply with Rule 56(d). The oral request for additional discovery, made at
     the June 3 hearing, again failed to specify what facts were likely to raise a
     genuine issue of disputed facts, and is denied.



                                            3
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 4 of 17 Page ID #:3197




     Music and Passion: Live, it was not a preexisting concert and was
     created from scratch. Id. Mallet was hired again to direct the
     video and worked with Manilow to create the content. Id. ¶ 92.6
     Manilow controlled the choreography and set list. Id. ¶ 100 (citing
     Grove Dep. Tr. at 230:24-231:19; 233:1-20; 234:18-235:1). 7
     Morphos was a producer of Songs from the Seventies. Id. ¶ 97.
     Manilow rejected the initial version of the film, and required
     substantial edits to be made. Id. ¶ 105. Mallet led the portion of
     postproduction of the film in the United Kingdom. Id. ¶ 106.
     Queen and Grove were involved in the business aspects of
     production. Id. ¶ 122. Queen created the contracts involving
     Songs from the Seventies with third-party vendors. Id. ¶ 123.
     Queen and Grove were present for production of Songs from the
     Seventies, and Grove was present for postproduction. Id. ¶¶ 116,
     117.

        STV did not enter into a work made for hire agreement with
     Manilow or a written assignment for his work on Songs from the
     Seventies. Id. ¶ 109, 110. 8 STV did not enter into a work made for
     hire agreement with Mallet or Morphos. Id. ¶¶ 111, 112. 9

     6STV disputes that HCT hired Mallet and contends that STV hired and paid
     Mallet directly. It does not dispute that Mallet directed the video or worked
     with Manilow to create the content. Id. ¶ 92.
     7The evidence cited by STV does not dispute Grove’s testimony that Manilow
     exercised control over the set list and choreography and his involvement with
     camera placement.
     8 STV purports to dispute that STV did not enter into a work made for hire
     agreement with Manilow, but the evidence provided does not support STV’s
     position. See SGIMF ¶ 109. STV also purports to dispute that STV did not
     enter into an assignment with Manilow, but provides no evidence. Id. ¶ 110
     (providing no evidence).
     9STV purports to dispute this, but the cited evidence does not support STV’s
     position. See SGIMF ¶¶ 111, 112 (both referencing SGIMF ¶ 92, which cites
     the following: Queen Decl. ¶¶ 40-48 (states STV hired and paid Mallet


                                           4
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 5 of 17 Page ID #:3198




     Manilow, Morphos, and Mallet assigned their copyright ownership
     rights in Songs from the Seventies, if any, to HCT. Id. ¶ 107
     (citing Manilow Decl. ¶ 14, Ex. B (Manilow Assignment Songs
     from the Seventies); Morphos Dep., Ex. 11 (Morphos Assignment
     Songs from the Seventies); Mallet Dep., Ex. 70 (Mallet Assignment
     Songs from the Seventies)). In 2018, STV applied for registration
     of Songs from the Seventies to commence this litigation. Id. ¶
     115. 10

                               II. Legal Standard

        “A party may move for summary judgment, identifying each
     claim or defense – or the part of each claim or defense – on which
     summary judgment is sought. The court shall grant summary
     judgment if the movant shows there is no genuine dispute as to
     any material fact and the movant is entitled to judgment as a
     matter of law.” Fed. R. Civ. P. 56(a). “This burden is not a light
     one.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir.
     2010). But the moving party need not disprove the opposing
     party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
     Rather, if the moving party satisfies this burden, the party
     opposing the motion must set forth specific facts, through
     affidavits or admissible discovery materials, showing that there
     exists a genuine issue for trial. Id. at 323-24; Fed. R. Civ. P.
     56(c)(1). A non-moving party who bears the burden of proof at
     trial as to an element essential to its case must make a showing
     sufficient to establish a genuine dispute of fact with respect to the



     directly, but does not mention a written agreement and does not mention
     Morphos); Queen Decl., Ex. 67 (involves payment of Mallet but no written
     agreement); Mallet Dep. Tr. at 79:6-11 (not filed with the Court)).
     10At the same time, STV applied for registration of Music and Passion: Live.
     Compl. ¶ 17.



                                           5
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 6 of 17 Page ID #:3199




     existence of that element of the case or be subject to summary
     judgment. See Celotex Corp., 477 U.S. at 322.

         The “mere existence of some alleged factual dispute between
     the parties will not defeat an otherwise properly supported motion
     for summary judgment; the requirement is that there be no
     genuine issue of material fact.” Anderson v. Liberty Lobby, Inc.,
     477 U.S. 242, 247-48 (1986). An issue of fact is a genuine issue if
     it reasonably can be resolved in favor of either party. Id. at 250-
     51. “The mere existence of a scintilla of evidence in support of the
     [non-movant’s] position will be insufficient; there must be
     evidence on which the jury . . . could find by a preponderance of
     the evidence that the [non-movant] is entitled to a verdict . . . .”
     Anderson, 477 U.S. at 252. “Only disputes over facts that might
     affect the outcome of the suit under the governing law will
     properly preclude the entry of summary judgment.” Id. at 248.

        “The district judge is not required to comb the record to find
     some reason to deny a motion for summary judgment.” Forsberg
     v. Pac. Nw. Bell Tel. Co., 840 F.2d 1409, 1418 (9th Cir. 1988).
     Failure to cite the page and line numbers when referring to
     deposition testimony “alone warrants exclusion of the evidence.”
     Orr v. Bank of America, NT & SA, 285 F.3d 764, 775 (9th Cir.
     2002), and the Court may, in its discretion, exclude such evidence.
     Id. The same is true for references to an affidavit or declaration.
     See id. at n.14. The court must be directed to “specific, triable
     facts.” So. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 889
     (9th Cir. 2003). General references to evidence without page or
     line numbers are not sufficiently specific. Id. For example,
     references to matters set forth in a deposition without designating
     page and line numbers is not a designation of specific facts. Orr,
     285 F.3d at 774-75.

       “If a nonmovant shows by affidavit or declaration that, for
     specified reasons, it cannot present facts essential to justify its


                                        6
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 7 of 17 Page ID #:3200




     opposition, the court may” deny the motion, defer its consideration
     allow time to take discovery, or issue another appropriate order.
     Fed. R. Civ. P 56(d). If the declaration fails to “identify the
     specific facts that further discovery would have revealed or
     explain why those facts would have precluded summary
     judgment,” the court need not defer its ruling. Tatum v. City and
     County of San Francisco, 441 F.3d 1090, 1100-01 (9th Cir. 2006).

                                 III. Analysis

        HCT moves for summary judgment on the grounds that
     Manilow, Morphos, and Mallet are the only persons who could
     have held a copyright interest in the Works and that each
     assigned their copyright interests to HCT. STV asserts the
     motion should be denied because HCT’s ownership claims are
     time-barred and the assignments by Manilow, Morphos, and
     Mallet are not valid. In the alternative, STV argues that it is a
     coauthor of the Works or the Works are works made for hire.

     A.    Statute of Limitations

        “The Copyright Act of 1976 provides that all civil actions must
     be brought ‘within three years after the claim accrued.’” Seven
     Arts Filmed Entm’t Ltd. v. Content Media Corp., 733 F.3d 1251,
     1254 (9th Cir. 2013) (quoting 17 U.S.C. § 507(b)). “When a claim
     accrues depends on the nature of the copyright claim.” Id.
     “[C]laims of co-ownership . . . accrue when plain and express
     repudiation of co-ownership is communicated to the claimant, and
     are barred three years from the time of repudiation.” Zuill v.
     Shanahan, 80 F.3d 1366, 1369 (9th Cir. 1996).

        STV’s argument that this motion should be denied because
     HCT’s claims are time-barred fails because HCT is not the
     claimant here. STV provides no authority for its contention that a
     defendant is time-barred from asserting ownership when its



                                       7
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 8 of 17 Page ID #:3201




     ownership is challenged under 17 U.S.C. § 507(b). The Court has
     found none.

     B.    PJM,11 Manilow, Morphos, and Mallet’s Assignments

        Ownership of a copyright may be transferred in whole or in
     part by any means of conveyance. See 17 U.S.C. §§ 101, 201(d)(1).
     But a “transfer of copyright ownership, other than by operation of
     law, is not valid unless an instrument of conveyance, or a note or
     memorandum of the transfer, is in writing and signed by the
     owner of the rights conveyed or such owner’s duly authorized
     agent.” 17 U.S.C. § 204(a). “No magic words must be included in
     a document to satisfy § 204(a). Rather, the parties’ intent as
     evidenced by the writing must demonstrate a transfer of the
     copyright.” Radio Television Espanola S.A. v. New World Entm’t
     Ltd., 183 F.3d 922, 927 (9th Cir. 1999). “Section 204’s writing
     requirement is not unduly burdensome; it necessitates neither
     protracted negotiations nor substantial expense.” Effects Assocs.,
     Inc. v. Cohen, 908 F.2d 555, 557 (9th Cir. 1990).

        Manilow, Mallet, and Morphos, on behalf of himself and PJM,
     assigned their copyright interest in the Works, if any, to HCT.
     SGIMF ¶¶ 52, 107. STV does not dispute that HCT purported to
     obtain an assignment of rights from Manilow, Mallet, and
     Morphos; it only disputes the validity of the assignments. It
     contends the Manilow, Mallet, and Morphos had no rights in the
     Works in February 2019 because they previously assigned their
     rights to STV or their ownership rights had been time-barred for
     years. STV does not provide any evidence that Manilow, Mallet,
     or Morphos assigned their ownership rights to STV before
     February 2019. The unsupported assertion is insufficient to raise

     11PJM Productions is Paul Morphos’s company. SGIMF ¶ 44 (citing Morphos
     Dep. Tr. at 12:9-20). The parties do not address PJM’s involvement and only
     assert specific factual disputes concerning individuals. See generally SGIMF.



                                          8
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 9 of 17 Page ID #:3202




     a genuine dispute concerning the validity of the assignments. See
     Anderson, 477 U.S. at 252. To the extent STV refers to
     assignment under the work-made-for-hire doctrine, that argument
     is addressed below. As for STV’s time-bar argument, as stated
     above, 17 U.S.C. § 507(b) places a limit on when claims may be
     raised. Neither Manilow, Mallet, nor Morphos has claimed co-
     ownership. It is STV that seeks a declaration of ownership of the
     Works.

        STV next asserts that the assignments from Mallet and
     Morphos are not valid because they were obtained by fraud. The
     elements of fraud are (a) a misrepresentation (false
     representation, concealment, or nondisclosure); (b) scienter or
     knowledge of its falsity; (c) intent to induce reliance; (d) justifiable
     reliance; and (e) resulting damage. Lazar v. Superior Court, 12
     Cal. 4th 631, 638 (1996).

        STV’s assertion is not supported by any evidence concerning
     Mallet’s assignments and is therefore insufficient to raise a
     genuine dispute. There is also no evidence to raise a genuine
     dispute that Morphos’s assignments were obtained by fraud; there
     is no evidence that a misrepresentation was made. 12 Morphos
     declares that he assumed he was signing a renewal of assignment
     of rights but that no one told him it was a renewal. Morphos Dep.
     Tr. at 87:21-25-88:1-12. The assignments are unambiguous as to
     the rights they confer and to what entity they are assigned. See
     Morphos Dep., Ex. 11. There is no evidence that Morphos was
     misled into signing the assignments.




     12The testimony cited by STV in SGIMF ¶ 107 does not support the assertion
     that Morphos’ assignment was procured by fraud.



                                         9
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 10 of 17 Page ID #:3203




         STV has not provided sufficient evidence to create a genuine
      dispute of material fact that Morphos’s or Mallet’s assignments
      are invalid because they were procured by fraud.

      C.    Joint Author

        STV asserts the motion should be denied because STV is a joint
      author of the Works. Opp’n at 17-18. 13

         “[C]opyright ownership vests initially in the author or authors
      of the work, which is generally the creator of the copyrighted
      work.” U.S. Auto Parts Network, Inc. v. Parts Geek, LLC, 692
      F.3d 1009, 1015 (9th Cir. 2012) (citation and internal quotation
      marks omitted). “A ‘joint work’ is a work prepared by two or more
      authors with the intention that their contributions be merged into
      inseparable or interdependent parts of a unitary whole.” 17
      U.S.C. § 101. Being an author requires more than making a
      creative contribution, even a “valuable and copyrightable” one.
      Aalmuhammed v. Lee, 202 F.3d 1227, 1232 (9th Cir. 2000). An
      author must have “superintended the whole work,” acting as the
      “master mind” with “creative control.” Id. at 1233 (quoting
      Burrow-Giles Lithographic Co. v. Sarony, 111 U.S. 53, 61 (1884)).
      The parties do not dispute that each of the Works is a “unitary
      work” within the meaning of 17 U.S.C. § 101. See Opp’n at 16;
      Reply at 11. The issue is whether STV’s involvement amounted to
      co-authorship of the Works.

        The Ninth Circuit set forth three criteria for determining
      whether a work is jointly authored under § 101:

            First, [the Court] determine[s] whether the ‘putative
            coauthors ma[de] objective manifestations of a shared

      13Even if STV could demonstrate a genuine dispute of material fact on this
      subject, STV’s claim for declaratory relief that it is the sole author of each of
      the Works cannot survive summary judgment.



                                              10
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 11 of 17 Page ID #:3204




           intent to be coauthors.’ A contract evidencing intent to
           be or not to be coauthors is dispositive. Second, [the
           Court] determines whether the alleged author
           superintended the work by exercising control. Control
           will often be the most important factor. Third, [the
           Court] analyze[s] whether ‘the audience appeal of the
           work’ can be attributed to both authors, and whether
           ‘the share of each in its success cannot be appraised.’

      Richlin v. Metro-Goldwyn-Mayer Pictures, Inc., 531 F.3d 962, 968
      (9th Cir. 2008) (quoting Aalmuhammed, 202 F.3d at 1234).

           1.    STV’s Contribution in Music and Passion: Live

         The facts here, viewed in the light most favorable to STV, are
      insufficient to demonstrate that STV was a coauthor of Music and
      Passion: Live. STV was one of the producers of Music and
      Passion: Live. SGIMF ¶¶ 44 (citing Morphos Dep. Tr. 12:9-20).
      Queen was in charge of logistics of producing the DVD version of
      Music and Passion: Live and PBS-specific filming and also was in
      charge of the budget. See id. ¶ 174; Queen Decl. ¶¶ 32-33. Queen
      worked with Morphos and others on the camera plots, budgeting,
      credits, seating, travel and setlist for the show. Queen Decl. ¶¶
      32-33; Morphos Dep. Tr. at 94-13 (Morphos stating that he
      presented Queen with the budget). Grove brought his own
      materials to film behind the scenes footage of the concert Music
      and Passion before the show was available to the public. SGIMF
      ¶ 173 (citing Grove Dep. Tr. at 53:11-57:3). This footage was
      included in the PBS television special and DVD version (but not
      the international DVD). Id. at 54:22; 56: 17-24. Grove also filmed
      interviews with Manilow about the show. Id. 56:1-6. This footage




                                       11
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 12 of 17 Page ID #:3205




      was only included in the DVD version. Id. 14 Grove was involved
      in editing the film. SGIMF ¶ 49.

          The evidence of STV’s involvement in Music and Passion: Live
      is insufficient to establish it as a joint author absent an
      agreement. The parties agree that Manilow created the concert
      Music and Passion, and that no material changes to it were made
      when it was filmed. SGIMF ¶ 39. The parties also agree that
      Mallet directed the concerts that were recorded for Music and
      Passion: Live and ran production of the filming. SGIMF ¶¶ 40, 43.
      There is no contract or agreement evincing an intention for STV to
      coauthor Music and Passion: Live with Manilow or Mallet, and
      STV’s involvement amounts to operating logistics, financing,
      behind the scene footage, and assistance in editing. There are no
      citations to testimony or other evidence that either Grove or
      Queen had artistic control over Music and Passion: Live and their
      contributions fall short of being a “master mind” of the work. See
      Aalmuhammed, 202 F.3d at 1234 (plaintiff’s substantial and
      valuable contributions to film, including rewriting certain scenes,
      directing religious aspects of the movie, and providing technical
      help insufficient to establish authorship).

            2.    STV’s Contribution to Songs from the Seventies

         Viewing the facts most favorably to STV, STV’s contributions to
      Songs from the Seventies involved pitching the project and
      negotiating the agreement with PBS, hiring the production crew
      and director, securing the location of the shoot, and coordinating
      logistics of the show. Opp’n at 9 (citing SGIMF ¶¶ 90, 93, 96, 99,
      100, 103, 104). It was also involved in the financial and business

      14 STV contends that Grove was involved in the lighting work for production
      of the filming of the concert. Opp’n at 6 (citing SGIMF ¶¶ 39, 40). None of
      the cited testimony or evidence supports this contention and some of the
      evidence is completely unrelated.



                                           12
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 13 of 17 Page ID #:3206




      aspect of the production, provided feedback, and oversaw
      important aspects of editing. SGIMF ¶ 100.

          It is undisputed, however, that Manilow created and controlled
      the choreography and set list recorded for Songs from the
      Seventies. Id. (citing Grove Dep. Tr. at 230:24-231:19; 233:1-20;
      234:18-235:1). That Manilow exercised ultimate control and
      authority over the work is evidenced by his rejection of the initial
      version filmed, and that he required substantial edits to be made.
      Id. ¶ 105. Manilow’s dictates were followed and led to an
      intensive postproduction edit. Id. It is also undisputed that
      Mallet led the part of postproduction in the United Kingdom. Id.
      ¶ 106. While Grove and Queen were also involved in editing,
      Grove testified that they would show Manilow the edits for his
      approval. See Grove Dep. Tr. at 245:11-20. Grove’s testimony is
      replete with references to Manilow and the control he had over the
      ultimate product, including postproduction edits. The parties do
      not dispute this testimony. SGIMF ¶ 100 (citing Grove Dep. Tr. at
      230:24-231:19; 233:1-20; 234:18-235:1).

         There is no contract or writing manifesting an intention to
      coauthor Songs from the Seventies. The undisputed evidence
      shows that Manilow was the master mind of the work, and at
      most, shared authorship with Mallet. There is no cited evidence
      that STV had artistic control. Though STV’s contributions were
      clearly valuable, valuable contributions (even copyrightable
      contributions) are not sufficient to create authorship. See
      Aalmuhammed, 202 F.3d at 1234,

         STV has not provided sufficient evidence to create a genuine
      dispute of material fact that it is a coauthor of Songs from the
      Seventies.




                                       13
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 14 of 17 Page ID #:3207




      D.    Work Made for Hire and Copyright Transfer

         Copyright ownership normally vests in the creator of the work.
      See U.S. Auto Parts Network, Inc., 692 F.3d at 1015. But if a
      work is a work made for hire, “the employer or other person for
      whom the work was prepared is considered the author . . . , and,
      unless the parties have expressly agreed otherwise in a written
      instrument signed by them, owns all of the rights comprised in the
      copyright.” 17 U.S.C. § 201(b). A “work made for hire” is either “a
      work prepared by an employee within the scope of his or her
      employment; or a work specially ordered or commissioned for use
      as a contribution to a collective work . . . if the parties expressly
      agree in a written instrument signed by them that the work shall
      be considered a work made for hire.” 17 U.S.C. § 101.

            1.    Music and Passion: Live

         Regarding Music and Passion: Live, STV asserts that PJM
      hired Mallet and STV hired PJM. 15 Opp’n at 19. STV contends it
      entered into a production agreement with PJM that assigned to
      STV all rights and interests of the individuals PJM engaged. Id.
      Because PJM engaged Mallet, STV argues that pursuant to the
      production agreement, it acquired Mallet’s copyright interests in
      Music and Passion: Live. Id.

         But PJM cannot assign interests it does not own, and hiring
      alone is insufficient to confer copyright interests under the work
      made for hire doctrine. 17 U.S.C. § 101. For Mallet’s work to
      qualify as a work made for hire, Mallet would have needed to
      execute an express agreement in writing that the work is a work




       STV does not assert it entered into a work for hire agreement with
      15

      Manilow. SGIMF ¶ 55.



                                          14
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 15 of 17 Page ID #:3208




      made for hire by the entity that hired him—PJM.16 Id.; Opp’n at
      19 (“Mallet and Serpent were hired by Paul Morphos of PJM.”).
      His work must also have been specially commissioned “for use as a
      contribution to a collective work, as a part of a motion picture or
      other audiovisual work, as a translation, as a supplementary
      work, as a compilation, as an instructional text, as a test, as
      answer material for a test, or as an atlas.” 17 U.S.C. § 101. There
      is no citation to a written, executed agreement in the record
      between PJM and Mallet stating that Mallet’s work on Music and
      Passion: Live was a work made for hire or testimony that one ever
      existed.

         If Mallet’s work was not a work made for hire, a written
      agreement is still necessary for Mallet to transfer his copyright
      ownership to PJM. Id. § 204(a); Corbello v. DeVito, 777 F.3d 1058,
      1062 (9th Cir. 2015). There is also no citation to any writing
      evincing Mallet’s intent to transfer his copyright ownership to
      PJM or STV.17

         In the record is an unsigned draft production agreement
      between PJM and STV dated January 12, 2006. Morphos Dep.,
      Ex. 8. It assigns to STV all rights, title, and interests of any


      16The Court analyzes only the second prong of the work made for hire
      doctrine because the parties do not contend that Mallet was an employee of
      PJM, and there is no evidence in the record that Mallet was PJM’s employee.
      17STV contends that at his deposition, “Morphos also testified that he
      entered into an agreement with Mallet.” Opp’n at 19 (citing SGIMF ¶¶ 35, 36,
      and 57). The statement is not supported by any evidence. Paragraph 35
      provides multiple citations to multiple pages of Morphos’s deposition
      testimony, none of which discusses an agreement with Mallet. Morphos
      testifies to entering into an oral partnership agreement with Serpent in 2002,
      but mentions no written agreement. Morphos Dep. Tr. at 103:2-18.
      Paragraphs 36 and 57 do not cite any testimony by Morphos other than that
      they reference paragraph 35.



                                           15
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 16 of 17 Page ID #:3209




      persons engaged by PJM. Id. § 5.1. Also in the record is a
      November 5, 2005 deal memo signed by STV and PJM, stating
      that STV is the owner of the “certain music special entitled ‘Barry
      Manilow: Music and Passion.” Morphos Dep., Ex. 13 (deal memo).
      The parties dispute whether an executed version of the production
      agreement exists and whether the deal memo is sufficient to
      confer STV ownership of PJM’s copyright interest in Music and
      Passion: Live. This dispute misses the mark. Because there is no
      evidence that Mallet ever transferred his interests to PJM or that
      Mallet’s work was a work made for hire, PJM did not own Mallet’s
      copyright interests and could not have assigned them to STV.

         STV has not submitted sufficient evidence to raise a genuine
      dispute of material fact that it acquired Mallet’s copyright interest
      in Music and Passion: Live either through assignment or work
      made for hire.

            2.    Songs from the Seventies

         STV asserts that it commissioned Mallet’s and Morphos’s work
      directly on Songs from the Seventies as a work made for hire.
      There is no citation to executed agreements in the record between
      STV and Mallet or STV and Morphos for their work on Songs from
      the Seventies. There is no cited testimony that either Mallet or
      Morphos entered into a written work made for hire agreement
      with STV.18




      18 STV cites to SGIMF ¶¶ 91, 92, 93 to support its contention that Morphos
      and Mallet were hired directly by STV. Opp’n at 8; 20. The evidence cited in
      those paragraphs either does not discuss written agreements or is not filed
      with the Court. There is no cited evidence for the proposition that “STV
      commissioned Paul Morphos’s work directly as a work for hire in the context
      of a motion picture.” Id. at 20.



                                           16
Case 2:18-cv-03911-DSF-PLA Document 76 Filed 06/17/19 Page 17 of 17 Page ID #:3210




        STV has not raised a genuine dispute of material fact that
      Mallet’s and Morphos’s work on Songs from the Seventies was
      work made for hire.

                                IV. Conclusion

         HCT’s motion for summary judgment is GRANTED. Its
      request for declaratory relief filed together with the motion is
      denied.

         In its Answer, HCT prays for “its costs and attorneys’ fees
      pursuant to, inter alia, 17 U.S.C. § 505.” The parties are ordered
      to meet and confer no later than June 24, 2019 to discuss HCT’s
      entitlement to fees under the appropriate standard, and if so, the
      amount. In the absence of an agreement as to entitlement, HCT is
      ordered to file a brief not to exceed 10 pages supporting its
      entitlement to fees no later than July 3. STV may file an
      opposition not to exceed 10 pages no later than July 10. A reply of
      no more than 5 pages may be filed no later than July 17. If the
      Court determines that HCT is entitled to fees, it will set a
      separate briefing schedule as to the amount to be awarded.

           IT IS SO ORDERED.


      Date: June 17, 2019                ___________________________
                                         Dale S. Fischer
                                         United States District Judge




                                       17
